 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DANIEL JAMES SLOVER,                           Case No. 1:17-cv-00958-JDP
12
                        Plaintiff,
13                       v.                         ORDER ON SOCIAL SECURITY APPEAL
14   COMMISSIONER OF SOCIAL
     SECURITY,
15                                                  ECF No. 1
                         Defendant.
16

17

18      I.      INTRODUCTION

19      Plaintiff Daniel James Slover has filed a complaint under 42 U.S.C. § 405(g) seeking judicial

20   review of a final decision of the Commissioner of Social Security (“Commissioner”) that denied

21   his application for Supplemental Security Income (“SSI”). ECF No. 1. The case has been

22   submitted on the parties’ briefs. The court will reverse and remand for further proceedings.

23      II.     THE DISABILITY EVALUATION STANDARD

24      A claimant is “disabled” as defined by the Social Security Act if: (1) “he is unable to engage

25   in any substantial gainful activity by reason of any medically determinable physical or mental

26   impairment which can be expected to result in death or which has lasted or can be expected to last

27   for a continuous period of not less than twelve months,” and (2) the impairment is “of such

28   severity that he is not only unable to do his previous work but cannot, considering his age,
                                                       1
 1   education, and work experience, engage in any other kind of substantial gainful work which

 2   exists in the national economy.” 42 U.S.C. § 1382c(a)(3)(A)-(B); Hill v. Astrue, 698 F.3d 1153,

 3   1159 (9th Cir. 2012). To determine whether a claimant is disabled, an ALJ engages in a five-step

 4   sequential analysis as required under 20 C.F.R § 404.1520(a)(4)(i)-(v).

 5          In the first two steps of the evaluation, the ALJ must determine whether (1) the claimant is

 6   not performing substantial gainful activity, and (2) is under a “severe” impairment. Id.

 7   § 416.920(a)(4)(i)-(ii). To be considered severe, an impairment must have lasted or be expected

 8   to last at least 12 months. Id. § 416.909. In the third step, the ALJ must determine whether the

 9   impairment meets or medically equals an impairment listed in the administrative

10   regulations. Id. § 416.920(a)(4)(iii). If the claimant’s impairment does not meet or equal one of

11   the listed impairments, before proceeding to the fourth step, the ALJ has to make a residual

12   functional capacity (“RFC”) determination based on all the evidence in the record; this

13   determination is used to evaluate the claimant’s work capacity for steps four and

14   five. Id. § 416.920(e). In step four, the ALJ must determine whether the claimant is capable of

15   performing his or her previous job. Id. § 416.920(a)(4)(iv). The claimant bears the burden of

16   proof at steps one through four, but the Commissioner bears the burden at step five. See Bowen v.

17   Yuckert, 482 U.S. 137, 146 n.5 (1987).

18          At step five, the Commissioner determines whether the claimant can perform other work

19   that exists in significant numbers in the national economy. See 20 C.F.R §§ 404.1520(g),

20   416.920(g). There are two ways for the Commissioner to show other jobs in significant numbers
21   in the national economy: (1) through the testimony of a vocational expert or (2) by reference to

22   the Medical-Vocational Guidelines at 20 C.F.R., part 404, subpart P, app. 2. If the ALJ chooses

23   to rely on a vocational expert, the hypothetical questions asked “must set out all of the claimant’s

24   impairments.” Lewis v. Apfel, 236 F.3d 503, 517 (9th Cir. 2001) (internal quotations and citation

25   omitted). The use of the medical-vocational guidelines at step five is proper “where

26   they completely and accurately represent a claimant’s limitations” and the claimant can “perform
27   the full range of jobs in a given category.” See Tackett v. Apfel, 180 F.3d 1094, 1101 (9th Cir.

28   1999). Although “the fact that a non-exertional limitation is alleged does not automatically
                                                       2
 1   preclude application of the grids,” the ALJ must first determine whether the “claimant’s non-

 2   exertional limitations significantly limit the range of work permitted by his exertional

 3   limitations.” Id. at 1102. If the Commissioner meets the burden at step five, the claimant is not

 4   disabled. See id. at 1097-98.

 5         III.      PROCEDURAL BACKGROUND

 6         Slover has filed an application for SSI claiming disability beginning January 1, 2010. AR

 7   197-207.1 The decision of the Administrative Law Judge (“ALJ”) to deny benefits on March 21,

 8   2016, AR 10-28, became the final decision of the Commissioner on May 19, 2017 when the

 9   Commissioner’s Appeals Council denied Slover’s request to review the appeal, AR 1-6;

10   see 42 U.S.C. §§ 405(g), 1383(c)(3); 20 C.F.R. §§ 404.981, 416.1481. The ALJ’s decision is

11   now before this court for review.

12         IV.       THE COMMISSIONER’S FINAL DECISION

13                The ALJ found that Slover was not disabled. AR 24. At step one, the ALJ found that

14   Slover had not engaged in substantial gainful activity since the application date, September 30,

15   2013. AR 15. The ALJ then found severe impairments at step two: “lumbar strain and

16   schizophrenia, affective and personality disorders.” Id. At step three, the ALJ found that Slover

17   did not have an impairment or combination of impairments that met or medically equaled one of

18   the impairments listed in 20 C.F.R. Part 404 P, Appendix 1. Id. at 15-16. Between step three and

19   step four, the ALJ determined that Slover had the RFC to:

20
                         perform less than the full range of medium work as defined in 20
21                       CFR 416.967(c), except that the claimant can lift and carry 50
                         pounds occasionally and 25 pounds frequently, stand and/or walk
22                       for six hours in an 8-hour day, and sit for six hours in an 8-hour
23                       day. He could occasionally stoop and crouch. He could understand
                         and remember simple one- and two-step tasks.
24

25   AR 16-17. In determining plaintiff’s RFC, the ALJ gave “significant weight” to the opinion of
26   Dr. Bonilla, the consultative examiner, and he summarized the limitations Dr. Bonilla ascribed to
27

28   1
         All “AR” citations refer to the administrative record. ECF No. 13.
                                                          3
 1   plaintiff as follows:

 2
                     [C]laimant’s ability to perform simple and repetitive tasks, accept
 3                   instructions from a supervisor, interact with co-workers and the
 4                   public, sustain an ordinary routine without special supervision, and
                     maintain regular attendance in the workplace was mildly impaired.
 5                   The claimant’s ability to perform detailed and complex tasks,
                     complete a normal workday or workweek without interruptions
 6                   from a psychiatric condition, and deal with stress and changes
                     encountered in the workplace was mildly to moderately impaired.
 7

 8   AR 19. In determining plaintiff’s RFC, the ALJ also gave “great weight” to State Agency
 9   psychological consultants, and he summarized the limitations they ascribed to plaintiff as follows:
10
                     [C]laimant was limited to understanding and remembering simple
11                   one- and two-step tasks. He could maintain concentration, pace,
                     and persistence for simple tasks, and would be best suited to work
12                   with minimal social demands and little public contact. He could
13                   adapt to a low demand work setting consistent with simple work.

14   AR 19.
15            At step four, the ALJ relied on a Vocational Expert’s (“VE”) testimony and found that
16   Slover had past relevant work of “construction worker” and “supervisor carpenter.” AR 22. The
17   ALJ determined that Slover could no longer perform his past relevant work. AR 22. The ALJ
18   therefore proceeded to step five, where—after considering Slover’s age, education, work
19   experience, and RFC—he concluded that “there are jobs that exist in significant numbers in the
20   national economy that the claimant can perform.” AR 23. In reaching this step-five conclusion,
21   the ALJ stated that he relied on the VE’s testimony that a claimant with Slover’s RFC and
22   vocational profile could perform the requirements of two representative occupations from the
23   Dictionary of Occupational Titles (“DOT”):
24            1. Hand packer (DOT#: 920.587-018); and
25            2. Machine operator (DOT#: 920.685-078)
26   AR 23. The ALJ stated that the VE’s testimony “is consistent with the information contained in
27   the [DOT].” AR 23. The ALJ thus concluded that Slover was not disabled as defined in the
28
                                                       4
 1   Social Security Act. AR 23-24.

 2      V.      DISCUSSION

 3              A. Standard of Review

 4           A district court will set aside the Commissioner’s final decision denying benefits only if

 5   that decision is either (1) not supported by substantial evidence or (2) based on a legal error. See

 6   42 U.S.C. § 405(g); Wellington v. Berryhill, 878 F.3d 867, 871 (9th Cir. 2017). “Substantial

 7   evidence means more than a mere scintilla, but less than a preponderance; [i]t means such

 8   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Revels

 9   v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017) (quoting Desrosiers v. Sec’y of Health & Human

10   Servs., 846 F.2d 573, 576 (9th Cir. 1988)). In evaluating whether a decision of the Commissioner

11   was based on substantial evidence, the court reviews the “entire record as a whole, weighing both

12   the evidence that supports and the evidence that detracts from the Commissioner’s conclusion,

13   and may not affirm simply by isolating a specific quantum of supporting evidence.” Lingenfelter

14   v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (internal quotation marks and citations omitted).

15   If the evidence can reasonably support either affirming or reversing the Commissioner’s final

16   decision, the court may not substitute its judgment for that of the Commissioner—and thus

17   affirms under the substantial evidence standard. Id.; see Revels, 874 F.3d at 654 (“Where

18   evidence is susceptible to more than one rational interpretation, the ALJ’s decision should be

19   upheld.”). However, in evaluating whether a decision is supported by substantial evidence, the

20   court reviews only the reasons provided by the Commissioner in the disability determination and
21   may not affirm based on a ground upon which the Commissioner did not rely. See Revels, 874

22   F.3d at 654. The court will find legal error if it concludes that the Commissioner applied the

23   wrong standard. See Wellington v. Colvin, 2016 WL 224184, at *5 (E.D. Cal. Jan. 19,

24   2016), aff’d sub nom. Wellington v. Berryhill, 878 F.3d 867 (9th Cir. 2017).

25              B. Analysis

26           Slover argues on appeal that the ALJ’s RFC determination lacks the support of substantial
27   evidence and that the ALJ committed legal error by providing incomplete assumptions in the

28   hypothetical posed to the VE. ECF No. 16 at 7-10. The court will address each argument in turn.
                                                        5
 1                  i.      Slover’s Mental RFC

 2          A claimant’s RFC is what he can still do despite his physical, mental, and other

 3   limitations. See Mayes v. Massanari, 276 F.3d 453, 460 (9th Cir. 2001); see also 20 C.F.R. pt.

 4   404, subpt. P, app. 2, 200.00(c). The ALJ’s determination of a claimant’s RFC must be based on

 5   the medical opinions and the totality of the record. See 20 C.F.R. §§ 416.927(b), 416.946(c). In

 6   making this determination, the ALJ is responsible for “resolving conflicts in medical testimony,

 7   and for resolving ambiguities.” Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)

 8   (quoting Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995)); see Vertigan v. Halter, 260

 9   F.3d 1044, 1049 (9th Cir. 2001) (“[I]t is the responsibility of the ALJ, not [a] physician, to

10   determine residual functional capacity [RFC].”). “[A]n RFC that fails to take into account a

11   claimant’s limitations is defective.” Valentine v. Comm’r. of Soc. Sec. Admin., 574 F.3d 685, 690

12   (9th Cir. 2009).

13          Slover argues that the ALJ’s mental RFC determination—that Slover “could understand

14   and remember simple one- and two-step tasks,” AR 16-17—lacks the support of substantial

15   evidence because it omitted two other non-exertional limitations.2 First, Slover contends that the

16   ALJ, despite purportedly giving “great weight”3 to the opinion of Dr. Bonilla, failed to include

17   the limitation Dr. Bonilla ascribed to plaintiff that he “would be mildly to moderately impaired in

18   the ability to complete a normal workday/workweek without interruptions from a psychiatric

19   condition and in the ability to deal with stress and changes encountered in the workplace.” ECF

20   No. 16 at 7-8 (citing AR 474). Second, Slover contends that the ALJ, despite purportedly giving
21   “great weight” to the opinion of the state agency physicians, failed to include the limitation they

22   ascribed to plaintiff that “Slover was best suited to work with minimal social demands and little

23   public contact.” Id.

24          The Commissioner disagrees on both counts. First, she contends that “the ALJ properly

25   considered Dr. Bonilla’s opinion.” ECF No. 17 at 13. The Commissioner notes that while Dr.

26   2
       “Daniel Slover does not dispute the physical RFC attributed to him by the ALJ.” ECF No. 16 at
27   5.
     3
       The ALJ’s opinion characterizes the weight given to Dr. Bonilla as “significant” rather than
28   “great.” AR 19.
                                                      6
 1   Bonilla opined that Slover would be moderately impaired in the ability to complete a normal

 2   workday/workweek, she also assigned Slover a Global Assessment of Functioning (“GAF”) score

 3   of 67,4 which indicates “some mild symptoms (e.g. depressed mood and mild insomnia) OR some

 4   difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within

 5   the household), but generally functioning pretty well . . . .” Id. at 13 (emphasis added). Second,

 6   the Commissioner argues that “the ALJ adequately accounted for the opinions of the State agency

 7   physicians by including in the hypothetical question a limitation to occasionally interacting with

 8   supervisors, coworkers and the public.” ECF No. 17 at 14.

 9          Upon weighing the arguments and the evidence, the court finds that the ALJ’s mental

10   RFC determination is supported by substantial evidence. In arguing that the ALJ improperly

11   omitted limitations identified by physicians, Slover forgets the scope of the RFC assessment; it

12   takes into account the entire case record. See 20 C.F.R. § 416.927(b), 416.946(c) (“In

13   determining whether you are disabled, we will always consider the medical opinions in your case

14   record together with the rest of the relevant evidence we receive.”). In this case, the ALJ, in

15   formulating Slover’s mental RFC, relied on Slover’s testimony at the hearing:

16
                    The claimant alleged that he cannot hold a job because of a lifetime
17
                    of hearing voices in his head; however, this is inconsistent given his
18                  highly skilled work history over many years. In fact, he
                    successfully worked as a supervisory construction worker for five
19                  years, which involved vocational skills at an SVP 8 (skilled) level,
                    and oversaw a crew of workers. Although the claimant testified
20                  that he was able to perform this work in spite of the continuous
21                  voices in his head, it does indicate that the voices were either not
                    much of a distraction or highly exaggerated. He further testified
22                  that the voices typically told him to commit suicide and/or harm
                    others, but admitted he did not act on them. The Administrative
23                  Law Judge finds it significant that even though claimant admitted to
                    hearing voices in his head throughout the entire hearing, he was
24                  nonetheless able to communicate with me and focused very well on
25                  my questions without being distracted.

26
27   4
       According to the Commissioner, “The Global Assessment of Functioning (GAF) scale
     represents a present rating of overall psychological functioning on a scale of 0 to 100.” ECF No.
28   17 at 13 n.5.
                                                       7
 1   AR 20-21. Considering the foregoing, as well as the GAF score assigned to Slover by Dr.

 2   Bonilla, the court finds that the ALJ’s understanding of claimant’s mental limitation in the RFC—

 3   claimant “could understand and remember simple one- and two-step tasks,” AR 16-17—is

 4   supported by substantial evidence.5

 5                  ii.     Vocational Expert Testimony

 6          If a claimant does not have the RFC to perform past relevant work, then it is the

 7   Commissioner’s burden at step five to establish that the claimant can perform other work. Gamer

 8   v. Secretary of Health and Human Servs., 815 F.2d 1275, 1278-79 (9th Cir. 1987). The ALJ may

 9   use a vocational expert, as did the ALJ in this case, to determine whether a claimant can use his

10   work skills in another job. 20 C.F.R. §§ 404.1566(e), 416.966(e). According to the Social

11   Security Administration’s Hearings, Appeals, and Litigation Law Manual (“HALLEX”), “The

12   ALJ may use hypothetical questions to elicit the VE’s opinion about whether a person with the

13   physical and mental limitations imposed by the claimant’s medical impairment(s) can meet the

14   demands of the claimant’s previous work, either as the claimant actually performed it or as

15   generally performed in the national economy, or any other work in the national economy (and the

16   availability of such work).” Testimony of a Vocational Expert, HALLEX I-2-6-74 (S.S.A. June

17   16, 2016), http://www.ssa.gov/OP_Home/hallex/I-02/I-2-6-74.html. These hypotheticals

18   “deriv[e] from the RFC and ‘must set out all the limitations and restrictions of the particular

19   claimant.’” Valentine, 574 F.3d at 690 (citing Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir.

20   1988)) (“[A]n RFC that fails to take into account a claimant’s limitations is defective.”).
21   However, it is “proper to limit a hypothetical to those impairments that are supported

22   by substantial evidence in the record.” Osenbrock v. Apfel, 240 F.3d 1157, 1165 (9th Cir. 2001).

23          At the hearing in the instant case, the ALJ presented the VE with a hypothetical candidate

24   for employment and asked whether such a candidate could perform any work that exists in the

25   national economy. ECF No. 13-3 at 55. In describing this hypothetical candidate, the ALJ asked

26
     5
27    The parties also dispute whether the opinions of Dr. Bonilla and the state agency physicians
     were properly translated into the hypotheticals that the ALJ posed to the VE. The VE’s testimony
28   will be discussed below.
                                                       8
 1   the VE to assume an individual with Slover’s work history, “capable of performing a medium

 2   range of work eroded by the following: occasionally stooping and crouching; understanding,

 3   remembering, and carrying out simple, routine, repetitive tasks using judgment limited to simple

 4   work-related decisions; socially interacting with supervisors, coworkers, and the public

 5   occasionally.” ECF No. 13-3 at 55 (emphasis added). The VE named two jobs such a person

 6   could perform: hand packer and machine operator. Id. There is a discrepancy between the

 7   limitation posed to the VE (i.e., “understanding, remembering, and carrying out simple, routine,

 8   repetitive tasks using judgment limited to simple work-related decisions”) and the limitation

 9   stated in the RFC (i.e., “simple one- and two-step tasks”).

10          Slover argues that this discrepancy constitutes reversible legal error. ECF No. 16 at 9.

11   Specifically, he argues that the VE’s testimony “has no evidentiary value” because the

12   hypothetical was based on incomplete assumptions. Id. (citing Embrey v. Bowen, 849 F.2d. at

13   422.). In response, the Commissioner contends that, despite any discrepancy between the

14   hypothetical and claimant’s circumstances, “the representative jobs the ALJ found Plaintiff could

15   perform are well within the four corners of the RFC.” ECF No. 17 at 15. Both parties recognize

16   Rounds v. Comm’r, Soc. Sec. Admin., 807 F.3d 996 (9th Cir. 2015) as bearing on this question.

17          In Rounds, the ALJ found that the plaintiff had the RFC to “perform a full range of work

18   at all exertional levels but with the following nonexertional limitations: she can perform one to

19   two step tasks with no public contact, no teamwork and limited coworker contact.” 807 F.3d at

20   1001. At Step 5 in Rounds, the ALJ found that the plaintiff was not disabled based upon “a
21   vocational expert’s testimony that someone with [the plaintiff’s] RFC could perform jobs that

22   exist in the national and local economy, including kitchen helper, hand packager, and

23   recycler/reclaimer.” Id. These jobs required Level 2 reasoning. Id. at 1002; see also DOT, App.

24   C § 3, 1991 WL 688702 (4th ed. 1991) (describing GED reasoning levels). On appeal, the Ninth

25   Circuit noted “an apparent conflict between [the plaintiff’s] RFC, which limits her to performing

26   one- and two-step tasks, and the demands of Level Two reasoning, which requires a person to
27   ‘apply commonsense understanding to carry out detailed but uninvolved written and oral

28   instructions.’” Id. at 1003. The Ninth Circuit found that Social Security Ruling (SSR) 00–4p
                                                       9
 1   required the ALJ to “ask the expert to explain the conflict and then determine whether the

 2   vocational expert’s explanation for the conflict is reasonable before relying on the expert’s

 3   testimony to reach a disability determination.” Rounds, 807 F.3d at 1003 (quoting Zavalin v.

 4   Colvin, 778 F.3d 842, 846 (9th Cir. 2015)). Because the ALJ did not recognize the apparent

 5   conflict, and the VE consequently did not address it, there was no way to ascertain whether

 6   substantial evidence supported the ALJ’s Step 5 finding. Id. at 1004. Therefore, the Ninth

 7   Circuit remanded for a determination whether there was “a reasonable explanation to justify

 8   relying on the [vocational expert’s] testimony.” Id. at 1004.

 9          Here, the apparent conflict at issue in Rounds is also present: the ALJ found that plaintiff

10   was limited to one- and two-step tasks, AR 16-17, and the Step 5 finding relied on VE testimony

11   stating that plaintiff could perform jobs demanding Level Two reasoning, which requires the

12   completion of more complex tasks, AR 55; ECF No 16-1. Therefore, there was an apparent

13   conflict between the vocational expert’s testimony and the DOT, which triggered a corresponding

14   duty for the ALJ to determine whether there was a reasonable explanation. See SSR 00-4P

15   (S.S.A.), 2000 WL 1898704 (“[B]efore relying on VE or VS evidence to support a disability

16   determination or decision, our adjudicators must: Identify and obtain a reasonable explanation for

17   any conflicts between occupational evidence provided by VEs or VSs and information in the

18   Dictionary of Occupational Titles (DOT), . . . and Explain in the determination or decision how

19   any conflict that has been identified was resolved.”).

20          The Commissioner argues that the facts of this case “are distinguishable from those in
21   Rounds.” ECF No. 17 at 15. She points out that while the claimant in Rounds “had only an

22   unskilled work background,” Slover “had a high school education and, as the vocational expert

23   testified, a skilled work background.” Id. This post hoc justification offered by the

24   Commissioner may or may not have merit, but the ALJ did not adopt or reference it or otherwise

25   adequately articulate his rationale, and we are not in a position to articulate a rationale for him.

26   See Rounds, 807 F.3d 996, 1003–04 (“This Court cannot affirm the decision of an agency on a
27   ground that the agency did not invoke in making its decision.” (internal quotation marks

28   omitted)). The ALJ thus committed error.
                                                        10
 1            An error—viewed in the context of the record as a whole—can be harmless. Id. at 1111,

 2   1122. But the omitted considerations here—the interplay between the limitation in the RFC to

 3   one- and two-step tasks and the jobs that the ALJ identified (after consulting with the VE) that

 4   appear to be GED Reasoning Level 2 or higher—are material considerations, and the court cannot

 5   find the ALJ’s failure to address them to be harmless. See id. at 1115; see also Zavalin v. Colvin,

 6   778 F.3d 842, 848 (9th Cir. 2015); Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th

 7   Cir. 2006) (holding that the ALJ’s failure to reconcile apparent conflict between the RFC and

 8   DOT was not harmless error).

 9            I.      CONCLUSION AND ORDER

10            Plaintiff Daniel James Slover’s appeal from the administrative decision of the

11   Commissioner of Social Security is granted. This case is remanded for further proceedings

12   consistent with this order. The clerk of court is directed (1) to enter judgment in favor of plaintiff

13   Daniel James Slover and against defendant Commissioner of Social Security, and (2) to close this

14   case.

15
     IT IS SO ORDERED.
16

17
     Dated:        December 7, 2018
18                                                      UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        11
